Order entered January~, 2013




                                          In The
                                  Court of
                          iftb i ;tri¢t of
                                    No. 05-12-00529-CR

                            THE STATE OF TEXAS, Appellant

                                            V.

                              KAWANNA THAPA, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F10-50956-K

                                         ORDER

      Appellee Kawanna Thapa’s December 21, 2012 Motion for Leave to File Late

Appellee’s Brief and Appearance of M. Michael Mowla as Appellee’s Counsel is GRANTED.

Appellee’s Brief is ORDERED filed no later than January 31, 2013.




                                                       JUSTICE